Title: Enclosure: Invoice to Robert Cary & Company, 12 June 1759
From: Washington, George
To: Robert Cary & Company



Virginia 12th June 1759

Invoice of Sundrie Goods to be Shipd by Robt Cary Esqr. and Company—for the use of George Washington.
200 lbs. Red Le[a]d ground up in Oyl 100 lbs. White Ditto ground in Ditto 15 lb. Putty 150 Squares Window Glass—

9 by 11 Inches 1 dozn Common locks—for Inside Doors 6 dozn Smiths Files of different Sorts 1 Steel hand Mill for grinding Wheat into Flour 10 lb. Emery 10 lb. Rotton Stone 25 lb. Whiting 2 large hair Mattrasses 6 dozn large and best hard mettle Plates with my Crest engravd—which you will know by the Inclosd 2 dozn dishes of the same properly sorted, & sizd.

Go: Washington

